Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
1.	Applicant's species election, with traverse, filed May 9, 2021 is acknowledged and has been entered. Species A: electrical signal (claim 2); Species B: electrical signal (claim 4); Species C: change in local ion concentration (claim 13); Species D1: oscillating element (claim 17); and Species D2: a change in local ion concentration (claim 17).  Because applicant did not distinctly and specifically point out the supposed errors in the speciation requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon further consideration, all of the non-elected species of Species A-D2 are being rejoined with the elected species for prosecution on the merits.  Accordingly, claims 1-22 are pending and are under examination.

Specification
2.	A reference to each of the prior application ASN 13/856,935 filed April 4, 2013 and ASN 13/807,859 filed February 8, 2013 has been inserted in the first sentence of the specification of this application or in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In this case, claim 1 recites, “An apparatus” with intended use recited as “for interacting with a biological subject;” and proceeds with “comprising a micro-device” with intended use recited as “for sending a signal to … and optionally receiving a response to the signal from ….;” accordingly, claim 1 fails to set forth what elements or components are comprised in the claimed apparatus which comprises a micro-device.  Specifically, there are no recited structures that define what components and configurations are encompassed in the claimed apparatus which is a micro-device.  Additionally, claim 1 is considered as lacking the necessary components for “interacting with a biological 
	Claim 1 is vague and indefinite in reciting, “receiving a response” because “response” appears to be a subjective term lacking a comparative basis for defining its metes and bounds.  It is specifically unclear what Applicant intends to encompass in the recitation of “response” as used in the claim.  See also claims 13, 14, 16, and 17. 
Claim 2 is indefinite in appearing to recite a mental step in reciting, “communicating with.”
	Claim 2 is vague and indefinite in reciting, “modifying” because “modifying” appears to be a subjective term lacking a comparative basis for defining its metes and bounds.
	Claim 2 is confusing in having improper antecedent basis problems in reciting, “an electric … signal” because claim 1 appears to recite “a signal.”  See also claims 9-12 and 17 which recite “the signal.”  Same analogous comments and problems in claim 2 apply to claims 9-12 and 17.
Claim 2 recites a litany of “signals” sent by the micro-device that are capable of detecting including “an electric … signal.”  Since claim 2 ultimately depends from claim 1 which recites "a signal," it fails to clearly set forth whether the listed signals are the same as the “a signal” recited in claim 1.  See also claims 9-12 and 17.
Claim 3 lacks antecedent basis in reciting, “the device.”
Claim 4 lacks antecedent basis in reciting, “the device” and “the device surface.”
Claim 6 lacks antecedent basis in reciting, “the device.”

Claim 6 lacks antecedent basis in reciting, “the surface of the cell” and “the cell.”
Claim 7 lacks antecedent basis in reciting, “the second unit.”
Claim 7 is confusing in relation to claims 1 and 6 which also depends from claim 1 in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the essential structural and functional relationships between the second unit in claim 7 and the second component in claim 6.  Specifically, claim 7 recites, “the second unit … for controlling the release of the elements” and claim 6 recites “the second unit 
Claim 8 lacks clear antecedent basis in reciting, “the element” because claim 6 from which it depends appears to recite, “one or more elements.”
Claim 8 is objected to in reciting improper overlapping Markush groups in reciting, “a chemical component” and “Ca, C, Cl, Co, Cu, H, I, Fe, Mg, Mn, N, O, P, F, K, Na, S, Zn” which are all chemical components.
Claim 13 recites a litany of “responses” to the signal, in question, from the biological subject” including “a change in local ion concentraion.”  Since claim 13 ultimately depends from claim 1 which recites "a response," it fails to clearly set forth whether the listed responses are the same as the “a response” recited in claim 1.  See also claims 14 and 17.
Claim 15 lacks antecedent basis in reciting, “the device.”
Claim 16 lacks antecedent basis in reciting, “the device.”
Claim 18 lacks antecedent basis in reciting, “the probe” in all occurrences in the claim.
Claim 19 lacks antecedent basis in reciting, “the probe” and “the controlling circuit.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
4.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 22 of U.S. Patent No. 10,895,573. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite an apparatus for interacting with a biological subject, comprising a micro-device for sending a signal to the biological subject, and receiving and detecting a response to the signal from the biological subject and a probe; wherein the interaction with the biological subject is by probing, detecting, communicating with, treating, or modifying with an electrical, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro-mechanical, electro- chemical, electro-chemical-mechanical, bio-chemical, bio-physical, bio-physical-chemical, physical-chemical, bio-mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro- chemical-mechanical, physical, or mechanical signal.  The microdevice comprises multiple surfaces coated with one or more elements and a control system for releasing the one or more elements having a first component for storing or releasing the elements onto the surface of a cell or into the cell, and a second component or second unit which is a circuitry for controlling the release of the elements.  The signal is in the form of one or more released elements, which is a biological component, a chemical compound, a bio-physical component, a bio-chemical component, Ca, C, Cl, Co, Cu, H, I, Fe, Mg, Mn, N, O, P, F, K, Na, S, or Zn.  The apparatus further comprises a biological subject delivery .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1, 2, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bojeva et al. (US 2005/0131493 A1).
	Bojeva et al. teach the invention essentially as disclosed and claimed.  
Bojeva et al. disclose an apparatus (remote device with implantable system) for interacting with a biological subject comprising a micro-device; wherein interaction is by probing, detecting, communicating with, treating, or modifying with an electrical stimulus signal.  The remote micro-device as taught by Bojeva et al. is for sending an electrical pulse signal to the biological subject (i.e. vagus nerve), and receiving a response (change in action potential from the nerves) to the signal from the biological subject, wherein the response is analyzed, processed, and delivered via an interface unit  [0047, 0048, 0053, 0067, 0078, 0093, 0094]. 

6.	Claims 1-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jardemark et al. (US 2004/0182707 A1).
Jardemark et al. disclose an apparatus (microfluidic systems, cell-based biosensors, electrode devices) for interacting with a biological subject (i.e. cell), comprising a micro-device (movable pipets, pumps); wherein interacting is by probing and detecting (measuring) with a signal (Abstract; 0032, 0062). The micro-device (nanoelectrode; electrode array, movable pipets) is specifically for sending or applying electrical signal (voltage) in the form of current or other signals including chemical (drug) or optical (light) to the cell (i.e. biological subject); thereby, stimulating the cell and causing it to have an intrinsic electrophysiological response to the signal; and then receiving the response from the cell (Abstract; [0009, 0018, 0028, 0040, 0066, 0070, 0075, 0161, 0197]; Figure 6; Figure 11A).  The electrophysiological response from the cell comprises a change in local ion channel concentration or action potential (electrical property) [0009, 0161, 0171, 0272], 
The micro-device comprises multiple surfaces (an array of nanoelectrodes; walls defining a lumen) (Abstract; [0010-0012, 0019, 0035, 0110] or substrates coated with one or more elements; wherein the element is any one or more of Ca, Na, Cl, K (electrolytes), a chemical compound (agonist, antagonist, drug, potential toxin) carried in liquid solution (electrolyte solution) and a control system having a first component (pipet tip) for storing or releasing the elements into the cell(s) ([0020, 0027, 0110]; Figure 5A; Figure 6; Figure 10B), and a second component/unit which is a pressure control circuitry (insertion, injection control) for controlling the release of the elements  via mechanical energy or force (pressure control, valves), electrical energy (electroinjection): pulsed electrical voltage [0017, 0018, 0020, 0028, 0088]. The energy for release of the elements (i.e. signal) may be constant, pulsed at a desired frequency, 4 Hz to about 100 MHz [0215, 0216, 0219]. The apparatus further comprises a probe (movable holding pipet) that moves the cell and optionally comprises a flexible supporting structure (positioner) to extend or contract the probe to move the cell.  The probe is connected to the controlling circuit and able to move the cell [0032, 0042, 0046]. In paragraph [0280], Jardemark et al. teach that the electric signal comprises oscillation of a biological or bio-chemical component (ligand-gated channel or chemical mediated neurotransmission and the response comprises a change in local ion concentration, specifically Ca (calcium), K (potassium) channel oscillating form (i.e. behavior) at oscillatory frequency [0280]. Jardemark et al. teach that the micro-device is coated with biologically compatible film (i.e. electrically conductive material, an electrically insulating material, a biological material, semiconductor material) [0013, 0016, 0020, 0127-0130, 0173]).  The apparatus further comprises a biological subject delivery unit, a pre-processing unit (processor), a network of channels, a detection unit, a data storage unit, a data analysis unit, a central control unit (i.e. amplifier, a display, and an A/D converter), a biological sample recirculation unit, and a waste disposal unit; and is specifically integrated into a single device or assembled on board ([0029-0031, 0041, 0050, 0053, 0055, 0059, 0063, 0187, 0191, 0214, 0211, 0226, 0234, 0273, 0275]; Figure 10B; Figure 11A). With respect to the recitation of “biological sample recirculation unit”, Jardemark et al. disclose that a disclosed channel configuration allows for recycling of fluid that is delivered to the biological subject 0059, 0063, 0211]). 

1, 2, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sohn et al. (US 2007/0238112 A1).
Sohn et al. disclose a fluidic apparatus comprising a system (e.g., channels) for delivering a biological subject to be detected and a probing and detecting device (Figure 1A: 18, 20) for probing and detecting the biological subject; wherein the probing and detecting device is capable of applying a signal (e.g., electrical signal) to the biological subject, thereby stimulating the biological subject and causing it to have an intrinsic response (e.g., impede current flow). The probing and detecting device comprises a first micro-device (e.g., an electrode)  and a first substrate supporting the first micro-device, the first micro-device contacts the biological subject to be detected and is capable of measuring at the microscopic level a property of the biological subject, and the property is related to the intrinsic response. See Abstract; [0020, 0021, 0041-0044].

8.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 27, 2021